*690In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Mahon, J.), dated June 24, 2005, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff was injured when she stepped onto a fairway of a miniature golf course to look for a missing ball. The defendant established its entitlement to judgment as a matter of law (see Capozzi v Huhne, 14 AD3d 474 [2005]; Jang Hee Lee v Sung Whun Oh, 3 AD3d 473, 474 [2004]; Cupo v Karfunkel, 1 AD3d 48, 52 [2003]; Dawson v Cafiero, 292 AD2d 488 [2002]). In opposition, the plaintiffs failed to raise a triable issue of fact as to whether the fairway was negligently designed (see Barboto v Hollow Hills Country Club, 14 AD3d 522, 523 [2005]; Veccia v Clearmeadow Pistol Club, 300 AD2d 472 [2002]). Crane, J.E, Spolzino, Krausman and Goldstein, JJ., concur.